Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Rodney David Young appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1988 (2012) complaint. As to Young’s claim challenging the propriety of his prison disciplinary proceeding, we have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Young v. South Carolina Dep’t of Corr., No. 1:14-cv-02247-TMC (D.S.C. Oct. 14, 2014). Young has forfeited appellate review of his remaining claims by failing to raise them in his informal brief. See 4th Cir. R. 34(b). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED